In an action, inter alia, to establish title to certain real property by adverse possession or for a judgment declaring that the plaintiffs have a prescriptive easement over the property, the defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Westchester County (Barone, J.), entered August 20, 2002, as declared that the plaintiffs had acquired title by adverse possession to a portion of the property.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly determined that the plaintiffs had acquired a strip of macadam situated on the defendant’s property by reason of adverse possession. The strip stretched for 10 feet, varying in width from 26 inches to 12 inches and was appended to the edge of a driveway to which the plaintiffs have an undisputed right (see Birkholz v Wells, 272 AD2d 665 [2000]; Palazzolo v Malba Estates, 118 AD2d 841 [1986]). S. Miller, J.P., Goldstein, McGinity and Mastro, JJ., concur.